Case 5:20-mc-80176-EMC Document 2 Filed 10/05/20 Page 1 of 8

oo  d

DOS

SERGENIAN ASHBY LLP

Joseph R, Ashby (SBN 248579)
joseph@sergenianashby.com

1055 West Seventh Street, 33% Floor
Los Angeles, CA 90017

Telephone: (323) 318-7771

Attorneys for Applicant Olegs Fils

 

NC

UNITED STATES DISTRICT COURT

NORTHERN

IN RE OLEGS FILS,
Applicant ,

For Order Authorizing Discovery For
Use In Foreign Proceedings Under 28
U.S.C. § 1782

 

 

‘DECLARATION OF AGRIS BITANS

 

 

DECLARATION OF AGRIS
BITANS IN SUPPORT OF EX
PARTE APPLICATION FOR THE
ISSUANCE OF SUBPOENAS
DUCES TECUM PURSUANT TO 28

U.S.C. § 1782 TO SPECIALIZED
HELICOPTERS, INC., HYATT
CORPORATION, THE
HIGHLANDS INN, INC., BURST +
BLOOM, SOMMPICKS LLC,
BENCHMARK WINE GROUP,
INC., AND BELMONT WINE
EXCHANGE, LLC

 

 
 

oe

ex

ae
Case 5:20-mc-80176-EMC Document 2 Filed 10/05/20 Page 2 of 8

Sd

Co oO ON

 

 

DECLARATION OF AGRIS BITANS

i, Agris Bitans, declare as follows:

1. Lama citizen of the Republic of Latvia, and I currently reside in Riga,
Latvia. I am over the age of twenty-one years old, I have never been convicted of a
crime involving moral turpitude, and [ am competent to make the statements
contained herein. J declare under penalty of perjury that the foregoing, is true and
correct and within my personal knowledge.

2. j am a lawyer and represent Olegs Fils (“Mr. Fils”), the claimant in
proceedings currently before a court in Latvia (Case No.C30657918) (the “Latvian
Proceedings”) against his former wife, Ms. Santa Bernahl (previously — Ms.
Zamuele) (“Ms. Bernahl”). In this capacity, } have personal knowledge regarding
the facts contained in this affidavit.

3. Afier Ms. Bernah! and Mr. Fils divorced in March 2018, Mr. Fils
discovered that Ms. Bernahl had been involved in an extra-marital relationship with
Mr. David Bernah! (“Mr. Bernah!”). This discovery came, in part, through posts
from private social media accounts, in which Mr. and Ms. Berahl are seen
embracing and kissing during the time Ms. Bernahl and Mr. Fils were still married.
As an example, Mr. Fils has provided me with an Instagram post on Mr. Bernahl’s
account, where Mr. and Ms. Bernahl are pictured in front of a helicopter at a

downtown Manhattan heliport in New York City. This picture is believed to have

_|-
‘DECLARATION OF AGRIS BITANS

Fd

 

 
Case 5:20-mc-80176-EMC Document 2 Filed 10/05/20 Page 3 of 8

10
i
12
13

15
16
17
18

20
21
22
23
24
25
26
27
28

 

 

been taken in August 2017. See Exhibit A, photo of Mr. and Mrs. Bernahl in or
about August 2017.

4. In addition, the case materials of the Latvian Proceedings contain the
following relevant Instagram posts: In Mr. Bernahl’s posts from December 8, 2017
and January 16, 2018 (at the time when Ms. Bernahl was visiting California, where
Mr. Bernahl resides), Mr. and Ms. Bernahl are pictured embracing, while the

captions read “Luckiest guy in the world... (continued)” and “Moments #@”

respectively. See Exhibits B and C, photos of Mr. and Ms. Bernahl. In Mr.
Bernahl’s post from January 26, 2018, geotagged as having been taken in Big Sur,
California, Ms. Bernahl’s children are pictured. See Exhibit D, photo of Ms.
Bernahl’s children.

5. Ms.Bernahl’s bank account statements demonstrate she used the funds
that Mr. Fils gifted to her to pay for hotel stays at the Hyatt Carmel Highlands
(owned by the Hyatt Corporation incorporated as the Highlands Inn, Inc.) in
September and December 2017. See Exhibit E.

6. Ms. Bernah!’s bank account statements demonstrate she used the funds
that Mr. Fils gifted to her to charter a helicopter flight in August 2017 operated by
Specialized Helicopters, Inc. See Exhibit E, Credit Card Statement of Ms. Bernahl
showing charges of Specialized Helicopters, each in the amount of 2 820,80 EUR.

7. Additionally, the statements demonstrate charges by Burst + Bloom

and multiple retailers of fine alcoholic beverages (Sommpicks, LLC, Benchmark

-2-
=" DECLARATION OF AGRIS BITANS ©

Wd

 
Case 5:20-mc-80176-EMC Document 2 Filed 10/05/20 Page 4 of 8

10
ia
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Wine Group, Inc., and Belmont Wine Exchange, LLC). See Exhibit E, Credit Card
Statement.

8. Asa result of Ms. Bernahl’s infidelity, Mr. Fils has instituted claims in
the Latvian Proceedings seeking to cancel several gift agreements he entered into
with Ms. Bernahl, on the basis of gross ingratitude and for her fault in the
dissolution of the marriage. In the Latvian Proceedings, Mr. Fils seeks to recover
items and funds valued at €2.4 million from Ms. Bernahl that Mr. Fils gifted to her.
Ms, Bernahi has disposed of or transferred most of her assets, including these gifts
and monies, to foreign accounts and/or to family members. As a result, Mr. Fils has
also instituted claims in the Latvian Proceedings seeking to declare some of Ms.
Bernahl’s transfers and concealment of these items and funds as null and void.

9, The Latvian coutt has already found that Ms. Bernahl acted in bad faith
because she has provided misleading information to the Latvian court and she
concealed the property and funds Mr, Fils gifted her. Under Articles 137(1) and
140(1) of the Latvian Civil Procedure Law, the court may secure a claim provided,
inter alia, there are reasonable grounds to believe that enforcement of the court
judgment otherwise may become problematic or impossible (in this case, mostly due
to concealment of assets, towards which the claim could be enforced), and that
prima facie the claim has a legal basis. The Latvian court has therefore repeatedly

sustained Mr. Fils’ applications to secure his claim by seizing movable property,

-3-
pp craARATION OF AGRIS BITANS” ep tne

Ag

 
Case 5:20-mc-80176-EMC Document 2 Filed 10/05/20 Page 5 of 8

on

10
{I
12

14
15
16
17
18

20
21
22
23
24
25
26
27
28

 

 

real estate, and cash belonging to, as well as payments due to, the defendants in the
Latvian Proceedings.

10. Inorder to demonstrate Ms. Bernahl’s gross ingratitude and fault in the
dissolution of the marriage, we must present evidence of Ms. Bernahl’s infidelity
and gross ingratitude towards Mr. Fils through other actions and attitudes.

11. Depending on the content of the documents obtained from Specialized
Helicopters, Inc., the Hyatt Corporation, and the Highlands Inn, Inc., these
documents could be used in the Latvian Proceedings to demonstrate that Mr. and
Ms. Bernah! were in each other’s company during the time Ms. Bernah! and Mr. Fils
were married. The documents obtained from Specialized Helicopters, Inc. and the
Hyatt Corporation could show that during August, September, and December 2017,
Mr. and Ms. Bernahl, while on vacation, were guests in the hotel as a couple, flew in
a chartered helicopter together as a couple, and that Ms. Bernah! paid for these
extravagant hotel stays and helicopter services with funds gifted to her by Mr. Fils.

12. Depending on the content of the documents obtained from Burst +
Bloom, Sommpicks, LLC, Benchmark Wine Group, Inc., and Belmont Wine
Exchange, LLC, these documents could be used to show that that Ms. Bernah! made
an extravagant floral purchase to be sent to Mr. Bernahl’s home, as well as multiple
purchases of fine alcohol to be gifted to Mr. Bernahl, all while she was still married

to Mr. Fils.

4.
DECLARATION OF AGRIS BITANS el

Hd

 
Case 5:20-mc-80176-EMC Document 2 Filed 10/05/20 Page 6 of 8

 

 

13. In short, the documents obtained from Specialized Helicopters, Inc., the
Hyatt Corporation, the Highlands Inn, Inc., Burst + Bloom, Sommpicks, LLC,
Benchmark Wine Group, Inc., and Beimont Wine Exchange, LLC (“collectively the
Merchants”), could be used as evidence in the Latvian Proceedings to ultimately
help demonstrate that Ms. Bernah! was unfaithful to Mr. Fils in at least August
2017, September 2017, November 2017, December 2017, and February 2018, while
Ms. Bernahl and Mr. Fils were still married, and that Ms. Bernahl paid for her and
her lover’s luxury expenses with funds gifted to her by Mr. Fils, thus supporting Mr.
Fils’ claim of gross ingratitude and justifying the cancellation of the gift agreements.

i4. The Merchants are not participants in the Latvian Proceedings. Thus,
apart from the Hague Convention, the Latvian court lacks any other reasonable
method of compelling the Merchants to produce information and documents that
will evidence and demonstrate Ms. Bernahl’s infidelity.

15. There is nothing in Latvian law that would prevent Mr. Fils from
utilizing such evidence in the Latvian Proceedings, and there is no indication that
the Latvian court would be unreceptive to assistance from this Court.

16. Finally, were this information available in Latvia, the parties to the
Latvian Proceedings would be able to obtain such discovery. But because this
evidence is obtainable only from the Merchants—companies only incorporated and
present in the United States and not Latvia—this Court’s assistance is required in

obtaining the documents necessary to show that in August 2017, September 2017,

-5-
DECLARATION OF AGRIS BITANS —

Hd

 
Case 5:20-mc-80176-EMC Document 2 Filed 10/05/20 Page 7 of 8

xo oU—=~S]] UOMO

oe 6

 

 

November 2017, December 2017, and February 2018, Ms. Bernahl carried on an
extra-marital affair. There is nothing pursuant to Latvian law, or to any rule of civil
procedure, regulation or statute under Latvian law that prohibits gathering of
evidence via Section 1782 and use of the same in the Latvian Proceeding.

17. The information Mr. Fils seeks from Specialized Helicopters, Inc., is
narrowly tailored. Mr. Fils seeks documents for only the time period of August 1,
2017 through August 31, 2017. These documents could show that during August
2017, Mr. and Ms. Bernahl, while on vacation, boarded a helicopter chartered
through Specialized Helicopters, Inc., as a couple. Thus, the documents seek only to
demonstrate Ms. Bernahl’s reservation of, and status as passenger of, Specialized
Helicopters, Inc.

18. The information Mr. Fils seeks from Hyatt Corporation and the
Highlands Inn, Inc. is only for a narrowly tailored period of time. Indeed, as to
these entities, Mr. Fils seeks only documents for the dates of September 1, 2017
through September 30, 2017, and December 1, 2017 through January 15, 2018, and
at that, only documents related to Mr. and Ms. Bernahl’s reservations and stay as
guests of the Hyatt Carmel Highlands.

19. Similarly, the requests made of the remaining Merchants are narrowly
tailored. Mr. Fils seeks documents from Burst + Bloom only for the time period of
August 2017; from Sommpicks, LLC for the time period of November 2017; and

from Benchmark Wine Group, Inc. and Belmont Wine Exchange, LLC for the

-6-
pec ARATION OF AGRISBITANS “

He

 
Case 5:20-mc-80176-EMC Document 2 Filed 10/05/20 Page 8 of 8

 

 

month of February 2018. At that, Mr. Fils seeks only documents related to the
orders from these Merchants that will help demonstrate Ms. Bernahl’s infidelity and

gross ingratitude (i.e., delivery address, recipient, etc.).

20. Thus, the subpoenas are not unduly intrusive or burdensome. They are
narrowly tailored and precisely fashioned as to particular dates that appear as
charges on Ms. Bernahl’s credit card statement.

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury under the
laws of the United States of America that the foregoing is true and correct.”

Executed on September 28, 2020 in Riga, Latvia.

CC.

Agris Bitans

 

 

-7-
“DECLARATION OF AGRIS BITANS

 
